Exhibit 10.2

BUILDING NO. 3

AMENDMENT NO. 13 TO LEASE

This Amendment No. 13 to Lease is made this 15th day of March, 2013, by and
between EWE WAREHOUSE INVESTMENTS V, LTD., a Florida limited partnership
(“Lessor”) and PC CONNECTION, INC., a Delaware corporation (“Lessee”).

RECITALS

A. Lessor’s predecessor in interest and Lessee’s predecessor in interest entered
into an Agreement of Lease dated September 27, 1990; as amended by Revised
Amendment No. 1 to Lease dated June 28, 1996; as further amended by Amendment
No. 2 to Lease dated July 31, 1998; as amended by Amendment No. 3 to Lease dated
June 26, 2000; as amended by Amendment No. 4 to Lease dated July 31, 2002; as
amended by Amendment No. 5 to Lease dated February 28, 2005; as amended by
Amendment No. 6 to Lease dated October 26, 2006; as amended by Amendment No. 7
to Lease dated January 28, 2009; as amended by Amendment No. 8 to Lease dated
October 13, 2009; as amended by Amendment No. 9 to Lease dated February 5, 2010;
as amended by Amendment No. 10 to Lease dated September 29, 2010; as amended by
Amendment No. 11 to Lease dated November 22, 2011; and as amended by Amendment
No. 12 to Lease dated October 18, 2012 (collectively, the “Lease”) for certain
premises containing approximately 102,400 square feet (the “Premises”) located
at 2780-2880 Old State Route 73, Wilmington, Ohio (“Building 3”) and located
within the development known as Wilmington Air Park (the “Development”).

B. The Term of the Lease will conclude on February 28, 2014.

C. Lessor and Lessee have agreed to modify the Rent payable during the existing
Term, and to extend the Term of the Lease for a period of two (2) years, all
pursuant to the terms and conditions contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of their mutual covenants and promises, the
parties hereby agree as follows:

1. Article 1, Term, shall be amended to add the following additional paragraphs:

Notwithstanding anything contained herein to the contrary, the Term of the Lease
is hereby extended for a period of two (2) years commencing March 1, 2014, and
concluding February 28, 2016 (the “Extension”). All references in the Lease to
the Term shall mean the Term as hereby extended.

Provided Lessee is not in default under this Lease and has continually operated
a in the Premises, Lessee shall have the right, at Lessee’s option, to extend
the Term of this Lease for one (1) additional period of one (1) year commencing
March 1, 2016 and

 

1



--------------------------------------------------------------------------------

concluding February 28, 2017 (the “Option Term”). The Option Term may be
exercised by Lessee’s delivery of written notice to Lessor stating that Lessee
desires to extend the Lease Term. Such notice shall be given no later than
August 31, 2015. Upon such notice, Lessor and Lessee shall negotiate in good
faith the annual Rent payable during the Option Term. If Lessor and Lessee
cannot agree on annual Rent within thirty (30) days after receipt of Lessee’s
notice to Lessor, then Lessor and Lessee shall mutually select an independent
appraiser whose determination of annual Rent shall be binding.

2. Article 3, Rent, shall be amended to add the following additional paragraphs:

Notwithstanding anything contained herein to the contrary, commencing March 1,
2013, and continuing through February 28, 2014, Lessee shall pay to Lessor Rent
for the Premises as follows:

 

Lease Year

   Annually      Monthly      Per Square Foot  

3/1/13 – 2/28/14

   $ 409,600.00       $ 34,133.33       $ 4.00   

During the Extension, Lessee shall pay to Lessor Rent for the Premises as
follows:

 

Extension

   Annually      Monthly      Per Square Foot  

3/1/14 – 2/28/15

   $ 421,888.00       $ 35,157.33       $ 4.12   

3/1/15 – 2/28/16

   $ 434,176.00       $ 36,181.33       $ 4.24   

3. Defined Terms; No Other Amendment. Except as specifically set forth herein,
defined terms shall have the meanings attributable to them in the Lease. Except
as set forth herein, the Lease shall remain unamended and in full force and
effect.

The parties have set their hands as of the day and year first above written.

 

Signed and acknowledged     LESSOR: EWE WAREHOUSE in the presence of:    
INVESTMENTS V, LTD.,     a Florida limited partnership

/S/ ANDREA BELLINO

   

/S/ EDWARD J. EASTON

Andrea Bellino

    By:  

Edward J. Easton

(Print Name)     Its:  

Manager

/S/ LENETTE TRIVETT

       

Lenette Trivett

        (Print Name)        

 

2



--------------------------------------------------------------------------------

Signed and acknowledged       LESSEE: PC CONNECTION, INC., in the presence of:  
    a Delaware corporation

/S/ MICHELLE GAUTHIER

     

/S/ ROBERT PRATT

Michelle Gauthier

      By:  

Robert Pratt

(Print Name)       Its:  

Vice President of Facilities and Site Services

/S/ DOUGLAS REARDON

       

Douglas Reardon

        (Print Name)        

 

STATE OF FLORIDA    )       )    SS: COUNTY OF MIAMI - DADE    )   

The foregoing instrument was acknowledged before me the 21 day of March, 2013,
by Edward J. Easton, the Mgr of EWE Warehouse Investments V, Ltd., a Florida
limited partnership, on behalf of the partnership.

 

/S/ LENETTE TRIVETT

Notary Public

 

STATE OF NEW HAMPSHIRE    )                                 MERRIMACK    )   
SS: COUNTY OF HILLSBOROUGH    )   

The foregoing instrument was acknowledged before me the 15th day of March, 2013,
by Robert Pratt, the Vice President of Facilities and Site Services of PC
Connection, Inc., a Delaware corporation, on behalf of the corporation.

 

/S/ DOLORES R. COLLINS

Notary Public

 

3